 

Exhibit 10.45

 



REDEMPTION AND EXCHANGE AGREEMENT

 

This REDEMPTION AND EXCHANGE AGREEMENT (this “Agreement”), is made and entered
into as of December 31, 2014, by and between RCS Capital Holdings, LLC, a
Delaware limited liability company (“Holdings”), RCS Capital Corporation, a
Delaware corporation (“RCAP”), in its individual capacity and its capacity as
Managing Member of Holdings and those individuals listed on Exhibit A hereto
(the “LTIP Members”). Terms not defined herein have the meaning ascribed to them
under the Limited Liability Company Agreement of RCS Capital Holdings, LLC,
entered into as of February 11, 2014, between RCAP and RCS Capital Management,
LLC, a Delaware limited liability company and RCAP’s service provider (“RCS
Management”), as amended by the First Amendment to Limited Liability Company
Agreement of Holdings, dated as of April 29, 2014, among RCAP and the LTIP
Members (the “LLC Agreement”).

 

WHEREAS, RCAP, Holdings and RCS Management are party to that certain Amended and
Restated RCS Capital Corporation 2013 Multi-Year Outperformance Agreement, dated
as of February 11, 2014 (the “OPP Agreement”), pursuant to which RCS Management
was granted LTIP Units in Holdings (the “Award LTIP Units”);

 

WHEREAS, RCAP, Holdings and RCS Management are party to that certain Amendment
No.1 to Amended and Restated 2013 Multi-Year Outperformance Agreement, dated as
April 29, 2014 (“Amendment No.1”), pursuant to which the parties agreed that
April 28, 2014 would be the First Valuation Date (as defined in the OPP
Agreement) under the OPP Agreement, any Award LTIP Units earned as of such First
Valuation Date (the “Earned LTIP Units”) would be subject to vesting in
accordance with the OPP Agreement and that any Award LTIP Units not earned on
such First Valuation Date would be cancelled and forfeited;

 

WHEREAS, pursuant to the OPP Agreement, the Earned LTIP Units will either vest
ratably on June 4, 2016, June 4, 2017 and June 4, 2018, or in full upon the
termination of RCS Management’s service to RCAP by either RCS Management or RCAP
for any reason

 

WHEREAS, pursuant to that certain Agreement dated as of April 29, 2014 (the
“LTIP Assignment Agreement”), among RCS Management, RCAP and the LTIP Members,
effective as of April 29, 2014, RCS Management distributed, transferred and
assigned to the LTIP Members its entire interest in the Earned LTIP Units as set
forth in the LTIP Assignment Agreement;

 

WHEREAS, pursuant to the LLC Agreement, an LTIP Unit will automatically convert
into a Class C Unit 30 days following the vesting of the LTIP Unit, provided
that the LTIP Economic Capital Account Balance attributable to the LTIP Unit is
equal to the Common Unit Economic Balance.

 

WHEREAS, Class C Units are redeemable for cash or Class A Stock of RCAP (the
“Exchange Consideration”) and, in accordance with the LLC Agreement, such
redemption is to occur 60 days after RCAP receives written notice of a Member’s
election to redeem Class C Units.

 

WHEREAS, RCAP, as managing member of Holdings has determined that the LTIP
Economic Capital Account Balance attributable to each of the Earned LTIP Units
is equal to the Common Unit Economic Balance and has taken such steps under the
LLC Agreement as is required in connection therewith.

 



 

 

 

WHEREAS, in order (i) for RCAP to be entitled to a 100% dividends received
deduction with respect to dividends from its corporate subsidiaries, (ii) to
facilitate future corporate acquisitions by RCAP in a tax efficient manner,
including eliminating the potential for tax associated with the deconsolidation
of corporate targets and (iii) to further streamline the structure of RCAP and
its subsidiaries, the Board of Directors of RCAP has determined that it is in
the best interest of RCAP and Holdings to facilitate the LTIP Members’ exchange
of their Earned LTIP Units for the Exchange Consideration prior to December 31,
2014.

 

WHEREAS, the Board of Directors of RCAP has determined that it is in the best
interest of RCAP to issue the Exchange Consideration to the LTIP Members in the
form of Class A Stock of RCAP.

 

WHEREAS, in order to facilitate the immediate exchange of the Earned LTIP Units
for Class A Stock of RCAP, the Board of Directors of RCAP has determined that it
is in the best interests of RCAP and Holdings, and accordingly as of December
30, 2014 has resolved to, (i) accelerate in full the vesting of the Earned LTIP
Units, (ii) cause Holdings to waive the 30-day waiting period prior to the
automatic conversion of such vested Earned LTIP Units into Class C Units and
(iii) waive the 60-day period prior to the delivery of the Exchange
Consideration with respect to the Class C Units received by the LTIP Members in
exchange for such vested Earned LTIP Units.

 

WHEREAS, RCAP, Holdings, RCS Management and the LTIP Members are party to that
certain Amendment No.2 to Amended and Restated 2013 Multi-Year Outperformance
Agreement, dated as December 31, 2014 (“Amendment No.2”), pursuant to which the
parties agreed that the Earned LTIP Units would become fully vested on December
31, 2014, and automatically convert to Class C Units in accordance with the LLC
Agreement.

 

WHEREAS, as a condition to the immediate vesting of the Earned LTIP Units, each
LTIP Member has agreed to redeem and exchange all of the Class C Units received
by such LTIP Member in exchange for such LTIP Member’s Earned LTIP Units in
accordance with the terms and conditions of the LLC Agreement.

 

WHEREAS, RCAP desires to issue in exchange for the Class C Units received by
each LTIP Member in exchange for such LTIP Member’s Earned LTIP Units an amount
of shares of Class A Stock of RCAP equal to the Common Stock Amount in
accordance with the terms of the LLC Agreement.

 

WHEREAS, the parties hereto desire to consummate the contribution and exchange
in accordance with the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:

 



2

 

 

Article I.
WAIVER, EXCHANGE AND PURCHASE

 

Section 1.1. WAIVER. Holdings hereby agrees (i) to waive the 30-day waiting
period required prior to the automatic conversion of vested Earned LTIP Units,
such that the LTIP Units are immediately converted as of the date hereof into
the Class C Units (ii) to waive the requirement pursuant to Section 14.03(b)(i)
of the LLC Agreement that each LTIP Member exercise his Class C Unit Redemption
Right on a Specified Redemption Date, and agrees to instead accept each LTIP
Member’s Notice of Redemption and exercise of the Class C Unit Redemption Right
pursuant to Section 1.2 of the Agreement as of the date hereof.

 

Section 1.2. NOTICE OF REDEMPTION. Each LTIP Member, as holder of Class C Units,
hereby exercises his Class C Unit Redemption Right, whereby he elects to
exchange such Class C Units for the Class C Unit Redemption Amount, and hereby
affirms that this Agreement is intended to serve as the Notice of Redemption in
respect of his exercise of his Class C Unit Redemption Right within the meaning
of Section 14.03(b)(i) of the LLC Agreement.

 

Section 1.3. EXCHANGE OF CLASS C UNITS FOR CLASS A STOCK. RCAP hereby elects,
pursuant to its rights as Managing Member under Section 14.03(b)(ii) of the LLC
Agreement, to issue in exchange for Class C Units that number of shares of Class
A Stock listed as due to such LTIP Member on Exhibit A hereto (with respect to
each LTIP Member, an “Exchange,” and such shares with respect to each LTIP
Member, “Shares”). As of the date hereof, all rights of the LTIP Members, as
holders of the Class C Units, shall terminate, and the LTIP Members shall be
treated for all purposes as the holders of Shares of Class A Stock.

 

Section 1.4. ISSUANCE OF CLASS A STOCK; WITHHOLDING. RCAP shall issue to each
LTIP Member those Shares of Class A Stock as listed on Exhibit A hereto. To the
extent withholding is required upon each Exchange, in the sole determination of
RCAP, RCAP shall reduce the amount of Shares due to such LTIP Member in an
amount sufficient to satisfy the withholding requirement. Such withheld Shares
shall be treated as an amount received by such LTIP Member in redemption of its
Class C Units.

 

Article II.
REPRESENTATIONS AND WARRANTIES OF PUBCO

 

RCAP hereby represents, warrants and agrees with Holdings and the LTIP Members
that:

 

Section 2.1. ORGANIZATION; AUTHORITY. RCAP is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
RCAP has all requisite power and authority to enter this Agreement and to carry
out the transactions contemplated hereby, and to carry on its business as
presently conducted and, to the extent required under applicable law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a material adverse effect on the financial
condition or results of operations of RCAP.

 

Section 2.2. DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement by RCAP have been duly and validly authorized by all necessary action
of RCAP.

 



3

 

 

This Agreement and each agreement, document and instrument executed and
delivered by or on behalf of RCAP pursuant to this Agreement constitute, or when
executed and delivered will constitute, the legal, valid and binding obligation
of RCAP, each enforceable against RCAP in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws relating to
creditors’ rights and general principles of equity.

 

Section 2.3. CONSENTS AND APPROVALS. No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by RCAP in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

Section 2.4. NO VIOLATION. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of RCAP, (b) any term or provision of any
judgment, order, writ, injunction, or decree binding on RCAP, or (c) any other
material agreement to which RCAP is a party.

 

Section 2.5. VALIDITY OF CLASS A STOCK. The Shares of Class A Stock, when issued
in accordance with this Agreement, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, claims and encumbrances.

 

Article III.
REPRESENTATIONS AND WARRANTIES OF HOLDCO

 

Holdings hereby represents, warrants and agrees with RCAP and the LTIP Members
that:

 

Section 3.1. ORGANIZATION; AUTHORITY. Holdings is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Holdings has all requisite power and authority to enter this
Agreement and to carry out the transactions contemplated hereby, and to carry on
its business as presently conducted and, to the extent required under applicable
law, is qualified to do business and is in good standing in each jurisdiction in
which the nature of its business or the character of its property make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified would not have a material adverse effect on the financial
condition or results of operations of Holdings.

 

Section 3.2. DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement by Holdings have been duly and validly authorized by all necessary
action of Holdings. This Agreement and each agreement, document and instrument
executed and delivered by or on behalf of Holdings pursuant to this Agreement
constitute, or when executed and delivered will constitute, the legal, valid and
binding obligation of Holdings, each enforceable against Holdings in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium or
other similar laws relating to creditors’ rights and general principles of
equity.

 



4

 

 

Section 3.3. CONSENTS AND APPROVALS. No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by Holdings in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

 

Section 3.4. NO VIOLATION. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) the organizational documents of Holdings, (b) any term or provision of
any judgment, order, writ, injunction, or decree binding on Holdings, or (c) any
other material agreement to which Holdings is a party.

 

Article IV.
REPRESENTATIONS AND WARRANTIES OF THE LTIP MEMBERS

 

Each LTIP Member hereby represents, warrants and agrees with Holdings and RCAP
that:

 

Section 4.1. AUTHORITY. The LTIP Member has all requisite power and authority to
enter this Agreement and to carry out the transactions contemplated hereby.

 

Section 4.2. CONSENTS AND APPROVALS. No consent, waiver, approval or
authorization of, or filing with, any Person or governmental authority or under
any applicable laws is required to be obtained by the LTIP Member in connection
with the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

 

Section 4.3. NO VIOLATION. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under (a) any term or provision of any judgment, order, writ, injunction, or
decree binding on the LTIP Member, or (c) any other material agreement to which
the LTIP Member is a party.

 

Section 4.4. LTIP UNITS. The Earned LTIP Units to be converted pursuant to this
Agreement are owned of record and beneficially by such LTIP Member, free and
clear of all liens, claims and encumbrances.

 

Article V.
GENERAL PROVISIONS

 

Section 5.1. COUNTERPARTS. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to each other party.

 

Section 5.2. ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES. This Agreement,
including, without limitation, the exhibits and schedules hereto, constitute the
entire agreement and supersede each prior agreement and understanding, whether
written or oral, among the parties regarding the subject matter of this
Agreement. This Agreement is not intended to confer any rights or remedies on
any Person other than the parties hereto.

 



5

 

 

Section 5.3. GOVERNING LAW. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of any Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

Section 5.4. ASSIGNMENT. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (including by operation of law)
by either party without the prior written consent of the other party and any
attempted assignment without such consent shall be null and void and of no force
and effect.

 

Section 5.5. JURISDICTION. The parties hereto hereby (a) submit to the exclusive
jurisdiction of any state or federal court sitting in Borough of Manhattan, City
of New York, State of New York, with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper.

 

Section 5.6. SEVERABILITY. Each provision of this Agreement will be interpreted
so as to be effective and valid under applicable law, but if any provision is
held invalid, illegal or unenforceable under applicable law in any jurisdiction,
then such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included herein.

 

Section 5.7. DESCRIPTIVE HEADINGS. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

 

Section 5.8. NO PERSONAL LIABILITY CONFERRED. This Agreement shall not create or
permit any personal liability or obligation on the part of any officer,
director, partner, member, employee or shareholder of the parties hereto.

 

Section 5.9. FURTHER ASSURANCES. Each of the parties shall, without further
consideration, take such action and execute and deliver such documents as may be
necessary to carry out this Agreement.

 

Section 5.10. AMENDMENTS. This Agreement may be amended, supplemented or
otherwise modified only by written instrument signed by all the parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 



6

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

RCAP:

 

RCS CAPITAL CORPORATION

 

By: /s/ Edward M. Weil, Jr              

Name: Edward M. Weil, Jr.
Title: Chief Executive Officer

 

Holdings:

 

RCS CAPITAL HOLDINGS, LLC

 

By: RCS CAPITAL CORPORATION, its Managing Member

 

By: /s/ Edward M. Weil, Jr             

Name: Edward M. Weil, Jr.
Title: Chief Executive Officer

 

LTIP Members:

 

By: /s/ Nicholas S. Schorsch          

Name: Nicholas S. Schorsch

 

By: /s/ William M. Kahane              

Name: William M. Kahane

 

By: /s/ Shelley D. Schorsch            

Name: Shelley D. Schorsch,
by Nicholas S. Schorsch as
attorney-in-fact

 



7

 

 

By  /s/ Edward M. Weil, Jr.              

Name: Edward M. Weil, Jr.

 

By: /s/ Peter M. Budko                    

Name: Peter M. Budko

 

By: /s/ Brian S. Block                       

Name: Brian S. Block

 



8

 

 

Exhibit A

 

LTIP Member Shares of Class A Stock     Nicholas S. Schorsch 174,193     William
M. Kahane 42,040     Shelley D. Schorsch 23,445     Peter M. Budko 50,995    
Edward M. Weil, Jr. 10,914     Brian S. Block 9,360

 



9

